TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2013



                                      NO. 03-12-00519-CR


                             Michael Wayne Thompson, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
               AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; and that the appellant pay all costs relating to this

appeal; and that this decision be certified below for observance.